Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “a region” as recited in line 11 and line 12 of claim 1 is unclear language. It is unclear if they are the same “a region” as each other or the same “a region” as claimed in line 9 of claim 1 or separate individual regions.  
Claim 1 recites the limitation "the even-numbered adjacent outer cores" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  The term “even-numbered” is unclear language. No numbering system is established in the claims or specifications, so it is indefinite to which of the outer cores that the limitation is drawn to.
Line 9 claims “a gate mark” in the singular form. Line 11 claims “the gate mark is provided in all regions”, this implies that a singular mark is existing in 
Dependent claims 2-5 are rejected for the same reason as claim 1.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Line 3 of claim 2 claims the limitation “the permanent magnet” in the singular form, while the claim it depends on claims “a plurality of permanent magnets”. This makes claim 2 unclear which of the plurality of magnets the limitation is drawn to.
Line 3-4 of claim 2 claims the limitation “the outer core” in the singular form, while the claim it depends on claims “a plurality of outer cores”. This makes claim 2 unclear which of the plurality of outer cores the limitation is drawn to.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Line 3 of claim 3 claims the limitation “the permanent magnet” in the singular form, while the claim it depends on claims “a plurality of 
Line 3-4 of claim 3 claims the limitation “the outer core” in the singular form, while the claim it depends on claims “a plurality of outer cores”. This makes claim 3 unclear which of the plurality of outer cores the limitation is drawn to.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Line 3 and 4-5 of claim 5 claims the limitation “the permanent magnet” in the singular form, while the claim it depends on claims “a plurality of permanent magnets”. This makes claim 5 unclear which of the plurality of magnets the limitation is drawn to.
Line 3-4 and 5 of claim 5 claims the limitation “the outer core” in the singular form, while the claim it depends on claims “a plurality of outer cores”. This makes claim 5 unclear which of the plurality of outer cores the limitation is drawn to.
Lines 6-7 claims “the gate mark is disposed at both a position overlapping the inside support as viewed in a center axis direction and a position overlapping the outside support”, this implies a plurality of locations for a singular “the gate mark” to be disposed. For the purposes of examination it has been interpreted as a plurality of gate marks.
Lines 7-8 claims “or both a position overlapping the outside support as viewed in the center axis direction and a position overlapping the inner core” this implies a plurality of locations for a singular “the gate mark” to be disposed. For the purposes of examination it has been interpreted as a plurality of gate marks.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 8, line 3 claims “the permanent magnet” in the singular form, while the claim it depends on claims “a plurality of permanent magnets”. This makes claim 8 unclear which of the plurality of permanent magnets the limitation is drawn to.  
Regarding dependent claims 9-10, they are rejected for the same reason as claim 8.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites “wherein the ejector mark is disposed at a position overlapping the gate mark as viewed in the center axis direction”, however claim 6 previously recites “wherein the mold resin unit includes an ejector mark disposed on an opposite side to the gate mark as viewed in the center axis direction”. Claim 6 establishes a positional relationship between the ejector mark and the gate mark, being opposite of each other when viewed from the axial direction, suggesting the locations already coincide in the radial and circumferential directions. Therefore, the “overlapping” of claim 7 fails to further limit the invention.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 3, 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. 20170126081 A1, hereinafter referred to as Kim) in view of Yota et al. (JP 4725442 B2, hereinafter referred to as Yota. All citations made in reference to attached machine translation.).
Regarding Claim 1, Kim teaches a rotor (200) comprising 
a shaft (140) disposed along a center axis extending in a vertical direction (¶ [0063] lines 3-4 teaches “the rotor 200 can be rotatably disposed within a center opening of the stator”; ¶ [0065] teaches “the motor shaft 140 is inserted into the center of the rotor 200”); 

    PNG
    media_image1.png
    266
    658
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    253
    653
    media_image2.png
    Greyscale

a rotor core (220) including an inner core (221) disposed along a circumferential direction on a radial outside of the shaft (140) (¶ [0075] lines 1-3 teaches “the hub 221 is formed in an annular shape” and “the motor shaft 140 is formed in the center of the hub 221” therefore suggesting the hub is on the radial outside of the center motor shaft. Fig. 4B exhibits the hub 221 location relative to shaft hole 221a)

    PNG
    media_image3.png
    95
    661
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    723
    596
    media_image4.png
    Greyscale

and a plurality of outer cores (222) (¶ [0076] lines 1-2 teaches “the plurality of core arms 222 are provided around the hub 221”) disposed away from each other along the circumferential direction (¶ [0076] lines 5-6 teaches “the plurality of core arms 222 are disposed to be spaced apart at predetermined intervals in the circumferential direction”) on the radial outside of the inner core (221) (Fig. 4B exhibits the core arms 222 disposed radially outside hub 221);

    PNG
    media_image5.png
    195
    674
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    723
    596
    media_image6.png
    Greyscale

a mold resin unit (240) covering at least a part of the inner core (221) and the outer cores (222) (¶ [0074] lines 1-3 teaches “core 220 includes a hub 221 and a plurality of core arms 222”; and ¶ [0106] lines 2-4 teaches “the injection ring 240 is formed to wrap at least one permanent magnet fixing core 220”, therefore injection ring 240 also wraps the hub 221 and core arm 222 components of the fixing core 220), the mold resin unit (240) being made of resin (¶ [0106] lines 9-10 teaches “molded by injecting plastic or resin”);

    PNG
    media_image7.png
    93
    676
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    396
    670
    media_image8.png
    Greyscale


a plurality of permanent magnets (210) (¶ [0076] lines 1-3 teaches “the plurality of core arms 222 are provided around the hub 221 to support the plurality of permanent magnets 210”) exciting the outer cores (222) (¶ [0076] line 3-4 teaches “and form passages for magnetic fluxes generated by the permanent magnets 210”; Fig. 4B exhibits permanent magnets 210 and core arms 222).

    PNG
    media_image9.png
    194
    666
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    723
    596
    media_image10.png
    Greyscale

	Kim fails to teach:
wherein the mold resin unit includes a gate mark in a region between the outer cores adjacent to each other in the circumferential direction, and 
the gate mark is provided in all regions between the adjacent outer cores or in a region between the outer cores, the region being adjacent to a region between the 
	However Yota teaches 
wherein the mold resin unit includes a gate mark in a region (25) between the outer cores adjacent to each other in the circumferential direction, and 
the gate mark is provided in all regions between the adjacent outer cores (Pg. 5 lines 14-19 teaches “the gap 25 is filled with a holding member 26. The permanent magnet 31 is held in the slot 24 by the holding member 26” and “the holding member 26 is formed from a resin material”; Pg. 5 lines 28-30 teaches “a gate 230 is formed” and “the filler 27 is injected into the gap 25 from a plurality of locations where the plurality of gates 230 are positioned”; Fig. 9 exhibits gates 230m and 230n on the radially inner and radially outer ends of permanent magnet 31) (¶ [0056] of the applications explains “after the molded body forming process the mold resin unit has gate marks”. Without any further process or features explaining how the marks are made, it has been interpreted that they are a natural after product of the mold forming process and occur at the locations of the gates, therefore the location of the gates during the mold forming process in the prior art corresponds to marks on the apparatus.).

    PNG
    media_image11.png
    158
    976
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    135
    947
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    535
    540
    media_image13.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the permanent magnets and rotor taught by Kim with the gates to administer resin around magnets as taught by Yota. This combination would provide gates at every permanent magnet position of Kim, the permanent magnets are disposed between every core arm of Kim corresponding to the gate locations of claim 1.
	Doing so would have the predictable result in improved joint rigidity of the magnet and core body, from sufficient filling caused by the plurality of filler locations (Yota Pg. 2 lines 43-46).

    PNG
    media_image14.png
    81
    671
    media_image14.png
    Greyscale


	Regarding Claim 2, Kim in view of Yota teaches the rotor according to claim 1 (see claim 1 above), 
wherein the mold resin unit includes an inside support (225) that circumferentially supports an end face of the permanent magnet (210) from both sides while being fixed to a radial inside of the outer core (¶ [0078] lines 3-6 teaches “the inner end of the core arm 222 adjacent to the hub 221 is provided with a supporting protrusion 225 to support the permanent magnet 210”; Fig. 4B exhibits support protrusions 225 on both sides of permanent magnet 210, and disposed radially inside core arms 222)

    PNG
    media_image15.png
    510
    666
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    723
    596
    media_image16.png
    Greyscale


the gate mark (230m) is disposed at a position overlapping the inside support as viewed in a center axis direction (Fig. 9 of Yota exhibits the gate 230m position along the inner edge of permanent magnet 31, the protrusions 225 exhibited in Fig. 4B of Kim are along the inner edge of permanent magnet 210. Therefore the location of the gate overlaps with the inside support.).

    PNG
    media_image17.png
    547
    548
    media_image17.png
    Greyscale

	Regarding Claim 3, Kim in view of Yota teaches the rotor according to claim 1 (see claim 1 above), and 
wherein the mold resin unit includes an outside support (227) that circumferentially supports an end face of the permanent magnet (210) from both sides while being fixed to the radial outside of the outer core (222) (Kim ¶ [0079] lines 1-3 teaches “the outer end of the core arm 222 is also provided with fixing protrusions 227 for preventing the permanent magnet 210 from being extracted”; Fig. 227a and 227b, disposed along the radial outside of core arms 222 and on both sides of permanent magnet 210 ),

    PNG
    media_image18.png
    395
    669
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    723
    596
    media_image19.png
    Greyscale

and 
the gate mark (230n) is disposed at a position overlapping the outside support (227b) as viewed in a center axis direction (Fig. 9 of Yota exhibits the gate 230n position along the outer edge of permanent magnet 31, the protrusion faces 227a and 227b exhibited in Fig. 4B of Kim are along the outer edge of permanent magnet 210. Therefore the location of the gate overlaps with the outside support.).

    PNG
    media_image20.png
    547
    548
    media_image20.png
    Greyscale

Regarding Claim 4, Kim in view of Yota teaches the rotor according to claim 1 (see claim 1 above), and further teaches:
wherein the gate mark (230m) is disposed at a position overlapping the inner core (221) as viewed in the center axis direction (Fig. 9 of Yota teaches the gate mark at the radially inner edge of the permanent magnet. ¶ [0070] teaches “each permanent magnet 210 is disposed so that the inner end 212 of the permanent magnet 210 in the radial direction of the rotor 200 is adjacent to the motor shaft 140”; ¶ [0075] lines 1-3 teaches “the motor shaft 140 is formed in the center of the hub 221”. Therefore since the shaft is the center of hub 221 and the inner end 212 is adjacent to the shaft, then it must be part of the hub 221 which corresponds to the inner core.). 

    PNG
    media_image17.png
    547
    548
    media_image17.png
    Greyscale


    PNG
    media_image21.png
    272
    659
    media_image21.png
    Greyscale

    PNG
    media_image3.png
    95
    661
    media_image3.png
    Greyscale


	Regarding Claim 5, Kim in view of Yota teaches the rotor according to claim 1 (see claim 1 above), and further teaches:
wherein the mold resin unit includes an outside support (227) that circumferentially supports an end face of the permanent magnet (210) from both sides while being fixed to the radial outside of the outer core (222) (Kim ¶ [0079] lines 1-3 teaches “the outer end of the core arm 222 is also provided with fixing protrusions 227 for preventing the permanent magnet 210 from being extracted”; Fig. 227a and 227b, disposed along the radial outside of core arms 222 and on both sides of permanent magnet 210 ),

    PNG
    media_image18.png
    395
    669
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    723
    596
    media_image19.png
    Greyscale

and 
an inside support (227) that circumferentially supports an end face of the permanent magnet (210) from both sides while being fixed to a radial inside of the outer core (222) (¶ [0078] lines 3-6 teaches “the inner end of the core arm 222 adjacent to the hub 221 is provided with a supporting protrusion 225 to support the permanent magnet 210”; Fig. 4B exhibits support protrusions 225 on both sides of permanent magnet 210, and disposed radially inside core arms 222)

    PNG
    media_image15.png
    510
    666
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    723
    596
    media_image16.png
    Greyscale
 
and 
the gate mark (230m and 230n) is disposed at both a position overlapping the inside support (225) as viewed in a center axis direction and a position overlapping the outside support (227) (Fig. 9 of Yota exhibits the gates 230m and 230n positioned along the inner and outer edge respectively, of permanent magnet 31. Fig. 4B of Kim exhibits protrusions 225 and protrusion faces 227a and 227b along the inner and outer edge of permanent magnet 210 respectively. Therefore the location of the gates overlap the inside support and the outside support.).

Regarding Claim 11, Kim in view of Yota teaches claim 1 and also teaches: 
100) (¶ [0077] lines 1-2 teaches “core arms 222 may be connected to the hub 221 via a plurality of bridges 224”; the bridges 224 correspond to spokes therefore the motor corresponds to a spoke motor.) 

    PNG
    media_image22.png
    240
    670
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    723
    596
    media_image23.png
    Greyscale

comprising: 
a stator (120); and 
the rotor according to claim 1 (see claim 1 above), which is rotatable about the center axis relative to the stator (¶ [0063] lines 3-4 teaches “the rotor 200 can be rotatably disposed within a center opening of the stator 120”; Fig. 3 exhibits stator 120 and rotor 200.).

    PNG
    media_image1.png
    266
    658
    media_image1.png
    Greyscale

    PNG
    media_image24.png
    458
    396
    media_image24.png
    Greyscale


Claims 6, 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yota and Kato et al. (JP 5617671 B2, hereinafter referred to as Kato. All citations made in reference to attached machine translation.).
Regarding Claim 6, Kim in view of Yota teaches the rotor according to claim 1 (see claim 1 above).
Kim in view of Yota fails to teach 
wherein the mold resin unit includes an ejector mark disposed on an opposite side to the gate mark as viewed in the center axis direction.
However, Kato teaches 
wherein the mold resin unit includes an ejector mark (62) disposed on an opposite side to the gate mark (230m) (Fig. 9 of Yota exhibits the gates at the top of a stack of laminations; Kato Pg. 4 line 25 teaches “the discharge port 62 is formed so as to penetrate from the lower surface to the upper surface of the gate plate”) 62 are provided for the opening 131 of one magnet insertion hole 13”; Fig. 2 exhibits magnet insertion holes 13; Fig. 3 exhibits discharge ports 62 adjacent to corresponding magnet hole structures).

    PNG
    media_image25.png
    142
    956
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    688
    614
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    797
    631
    media_image27.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the permanent magnets and rotor taught by Kim and the resin gates taught by Yota to include the discharge ports taught by Kato.


    PNG
    media_image28.png
    115
    978
    media_image28.png
    Greyscale

	
	Regarding Claim 7, Kim in view of Yota and Kato teaches the rotor according to claim 6 (see claim 6 above), and further teaches:
wherein the ejector mark (62) is disposed at a position overlapping the gate mark (230m) as viewed in the center axis direction (Fig. 3 of Kato exhibits discharge ports 62 on the radially inner side of the permanent magnet slots 13. Fig. 9 of Yota exhibits gate 230m on the radially inner side of the permanent magnet 31 slots. Therefore both gate marks and discharge ports are located on the inner edge of the permanent magnets thus overlapping.).

    PNG
    media_image27.png
    797
    631
    media_image27.png
    Greyscale

    PNG
    media_image17.png
    547
    548
    media_image17.png
    Greyscale


Regarding Claim 8, Kim in view of Yota and Kato teaches the rotor according to claim 1 (see claim 1 above), and further teaches:
an ejector mark (62) disposed at a position overlapping a permanent magnet insertion hole (13) into which the permanent magnet is inserted as viewed in the center axis direction (Kato Pg. 4 lines 22-24 teaches “a discharge port 62 disposed so as to face the opening 131 of the magnet insertion hole 13”; Fig. 4 exhibits permanent magnet insertion hole 13 and discharge port 62, annotated axis denotes the center axis.).

    PNG
    media_image29.png
    115
    954
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    487
    371
    media_image30.png
    Greyscale

Regarding Claim 9, Kim in view of Yota and Kato teaches the rotor according to claim 8 (see claim 8 above), and further teaches:
wherein the ejector mark (62) is provided on a side of the permanent magnet insertion hole (13) in the center axis direction (Kato Pg.4 lines 22-23 teaches “discharge port 62 disposed so as to face the opening 131 of the magnet insertion hole 13”; Fig. 5 exhibits discharge ports 62 disposed on the bottom side of the insertion hole 13 of permanent magnet 16).

    PNG
    media_image29.png
    115
    954
    media_image29.png
    Greyscale


    PNG
    media_image31.png
    720
    652
    media_image31.png
    Greyscale


Regarding Claim 10, Kim in view of Yota and Kato teaches the rotor according to claim 8 (see claim 8 above), and further teaches:
wherein the ejector mark (62) is provided on an opposite side to the permanent magnet insertion hole (24) in the center axis direction (Fig. 9 of Yota exhibits slot 24, which is only open at the top of the laminated stack due to the endplate 41. Fig. 4 exhibits the discharge ports 62 at the bottom of the rotor stack, therefore on the opposite side to where the permanent magnets are inserted.).

    PNG
    media_image32.png
    547
    548
    media_image32.png
    Greyscale

    PNG
    media_image33.png
    481
    280
    media_image33.png
    Greyscale



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yota and Schleich et al. (DE 102015222887 A1, hereinafter referred to as Schleich. All citations made in reference to attached machine translation.).
Regarding Claim 12, Kim in view of Yota teaches the spoke type motor according to claim 11 (see claim 11 above).
Kim in view of Yota fails to teach a vehicle motor as a motor that drives a dual clutch transmission.


    PNG
    media_image34.png
    184
    576
    media_image34.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the unspecified electric motor as taught by Schleich with the spoke rotor taught by Kim and Yota.
Doing so would result in reduced volume, mass, and maintenance difficulty for the motor component (Chen [CN 204279851 U] lines 234-235).

    PNG
    media_image35.png
    39
    530
    media_image35.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yota and Panto et al. (US 9162753 B1, hereinafter referred to as Panto).
Regarding Claim 13, Kim in view of Yota teaches the spoke type motor according to claim 11 (see claim 11 above).
Kim in view of Yota fails to teach an unmanned flying body.
However, Panto teaches an unmanned flying body (Col. 2 lines 38-42 teaches “invention is driven electrically, i.e., using an electric motor” and “for the drone”).

    PNG
    media_image36.png
    207
    693
    media_image36.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the unspecified electric motor as taught by Panto with the spoke type motor as taught by Kim and Yota.
Doing so would result in reduced volume, mass, and maintenance difficulty for the motor component (Chen [CN 204279851 U] lines 234-235).

    PNG
    media_image35.png
    39
    530
    media_image35.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yota and Chen (CN 204279851 U, hereinafter referred to as Chen. All citations made in reference to attached machine translation.).
Regarding Claim 14, Kim in view of Yota teaches the spoke type motor according to claim 11 (see claim 11 above). 
Kim in view Yota fails to teach an electric assist device.
However, Chen teaches an electric assist device (Line 208 teaches “power-assisted bicycle”; Line 232 teaches “a spoke-type hub motor”).

    PNG
    media_image37.png
    75
    547
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    37
    535
    media_image38.png
    Greyscale


Doing so would result in reduced volume, mass, and maintenance difficulty for the motor component (Chen lines 234-235).

    PNG
    media_image35.png
    39
    530
    media_image35.png
    Greyscale


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yota and Kossett (US 20120059520 A1).
Regarding Claim 15, Kim in view of Yota teaches the spoke type motor according to claim 11 (see claim 11 above).
Kim in view of Yota fails to teach a robot device.
However, Kossett teaches a robot device (¶ [0050] line 1 teaches “the robot device”; ¶ [0051] teaches “a driving means, such as electric motors”).

    PNG
    media_image39.png
    396
    663
    media_image39.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the unspecified electric motors taught by Kossett with the spoke type motor as taught by Kim and Yota.

Doing so would result in reduced volume, mass, and maintenance difficulty for the motor component (Chen lines 234-235).

    PNG
    media_image35.png
    39
    530
    media_image35.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2017098907 A1 teaches an inner core, outer core, resin unit, and support for permanent magnets.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2017046950 A1 teaches an inner core, outer core blocks, resin molding, and permanent magnets.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160352199 A1 teaches resin molds, gates, gate marks, inner core, outer core blocks, and permanent magnet support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834